                                                       1    KILPATRICK TOWNSEND & STOCKTON LLP
                                                            Mitchell G. Stockwell (pro hac vice)
                                                       2    mstockwell@kilpatricktownsend.com
                                                            Vaibhav P. Kadaba (pro hac vice)
                                                       3    wkadaba@kilpatricktownsend.com
                                                            Michael J. Turton (pro hac vice)
                                                       4    mturton@kilpatricktownsend.com
                                                            Andrew N. Saul (pro hac vice)
                                                       5    asaul@kilpatricktownsend.com
                                                            1100 Peachtree Street NE Suite 2800
                                                       6    Atlanta, Georgia 30309
                                                            Telephone: (404) 815-6500
                                                       7    Facsimile: (404) 815-6555
                                                       8    SNELL & WILMER L.L.P.
                                                            Paul Swenson Prior
                                                       9    Nevada Bar No. 9324
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                      10    Las Vegas, NV 89169
                                                            Telephone: (702) 784-5200
                                                      11    Facsimile: (702) 784-5252
                                                            Email: sprior@swlaw.com
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                            Attorneys for Defendants
Snell & Wilmer




                                                      13    Caesars Entertainment Corporation and
                    Las Vegas, Nevada 89169




                                                            Wynn Las Vegas, LLC
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15                               UNITED STATES DISTRICT COURT
                                                                                            DISTRICT OF NEVADA
                                                      16
                                                           LINKSMART WIRELESS TECHNOLOGY,
                                                      17   LLC,                                                    Case No. 2:18-cv-00862-MMD-NJK
                                                                                                                             [Consolidated]
                                                      18        Plaintiff,
                                                           v.                                                   STIPULATION AND ORDER TO
                                                      19                                                     SWITCH SETTLEMENT CONFERENCE
                                                           CAESARS ENTERTAINMENT                                     DATES OF PARTIES
                                                      20   CORPORATION,
                                                                Defendant.
                                                      21

                                                      22   AND ALL RELATED ACTIONS
                                                      23

                                                      24          On June 18, 2019, the Court issued an order setting pre-claim construction settlement
                                                      25   conferences between Plaintiff Linksmart Wireless Technology, LLC and Defendants Caesars
                                                      26   Entertainment Corporation (Case No. “18-cv-862”); Golden Nugget, LLC and Landry’s, LLC
                                                      27   (Case No. “18-cv-864”); and Wynn Las Vegas, LLC (Case No. “18-cv-868”) (collectively, the
                                                      28   “Parties”). Currently, the pre-claim construction settlement conference for the 18-cv-862 parties is
                                                       1   scheduled for September 23, 2019 at 9:30 a.m. The pre-claim construction settlement conference
                                                       2   for the 18-cv-864 parties is scheduled for September 23, 2019 at 1:30 p.m. The pre-claim
                                                       3   construction settlement conference for the 18-cv-868 parties is scheduled for September 25, 2019
                                                       4   at 9:30 a.m.
                                                       5          As the Court is aware, the attorneys for Defendants in cases 18-cv-862 and 18-cv-868 are
                                                       6   the same; however, the dates of the pre-claim construction settlement conferences are on separate
                                                       7   dates and are not scheduled consecutively. Therefore, for purposes of judicial economy,
                                                       8   consistency, and convenience for all involved, the Parties believe that it will be more effective to
                                                       9   hold settlement discussions for Case No. 18-cv-868 during the September 23, 2019 at 1:30 p.m.
                                                      10   time slot, and to hold settlement discussion for Case No. 18-cv-864 during the September 25, 2019
                                                      11   at 9:30 a.m. time slot.
                                                      12          IT IS THEREFORE HEREBY STIPULATED between the Parties, by and through their
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   undersigned counsel of record, as follows:
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14          1.      The Parties agree that the pre-claim construction settlement conference for the 18-
                               L.L.P.




                                                      15   cv-868 parties may be rescheduled to September 23, 2019 at 1:30 p.m.
                                                      16          2.      The Parties further agree that the pre-claim construction settlement conference for
                                                      17   the 18-cv-864 parties may be rescheduled to September 25, 2019 at 9:30 a.m.
                                                      18   ///
                                                      19   ///
                                                      20   ///
                                                      21   ///
                                                      22   ///
                                                      23   ///
                                                      24   ///
                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28   ///

                                                                                                          -2-
                                                       1        IT IS SO STIPULATED.
                                                       2      Dated: September 6, 2019                Dated: September 6, 2019
                                                       3      RUSS, AUGUST & KABAT                    SNELL & WILMER L.L.P.
                                                       4
                                                           By /s/ Mark A. Fenster                     By: /s/ Paul Swenson Prior
                                                       5      Larry C. Russ                               Paul Swenson Prior, NV Bar No. 9324
                                                              (pro hac vice)                              3883 Howard Hughes Pkwy., Ste. 1100
                                                       6      lruss@raklaw.com                            Las Vegas, Nevada 89169
                                                              Marc A. Fenster                             Telephone: (702) 784-5200
                                                       7      (pro hac vice)
                                                              mfenster@raklaw.com                          KILPATRICK TOWNSEND & STOCKTON LLP
                                                       8      Benjamin T. Wang
                                                              (pro hac vice)                               Mitchell G. Stockwell (pro hac vice)
                                                       9      bwang@raklaw.com                             mstockwell@kilpatricktownsend.com
                                                              Kent N. Shum                                 Vaibhav P. Kadaba (pro hac vice)
                                                      10      (pro hac vice)                               wkadaba@kilpatricktownsend.com
                                                              kshum@raklaw.com                             Michael J. Turton (pro hac vice)
                                                      11      Bahrad A. Sokhansanj                         mturton@kilpatricktownsend.com
                                                              (pro hac vice)
                                                      12      bsokhansanj@raklaw.com                       Andrew N. Saul (pro hac vice)
             3883 Howard Hughes Parkway, Suite 1100




                                                              12424 Wilshire Boulevard, 12th Floor         asaul@kilpatricktownsend.com
Snell & Wilmer




                                                      13      Los Angeles, California 90025                1100 Peachtree Street NE Suite 2800
                    Las Vegas, Nevada 89169




                                                              Telephone: (310) 826-7474                    Atlanta, Georgia 30309
                         LAW OFFICES

                          702.784.5200




                                                      14      Facsimile: (310) 826-6991                    Telephone: (404) 815-6500
                               L.L.P.




                                                      15                                                   Facsimile: (404) 815-6555
                                                              BORGHESE LEGAL, LTD.
                                                              Mark Borghese
                                                      16      Nevada Bar No. 6231
                                                                                                           Attorneys for Defendants
                                                                                                           Caesars Entertainment Corporation and
                                                              mark@borgheselegal.com
                                                      17      10161 Park Run Drive, Suite 150
                                                                                                           Wynn Las Vegas, LLC
                                                              Las Vegas, Nevada 89145
                                                      18      Telephone: (702) 382-0200
                                                              Facsimile: (702) 382-0212
                                                      19
                                                              Attorneys for Plaintiff
                                                      20      Linksmart Wireless Technology, LLC
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                     -3-
                                                       1   Dated: September 6, 2019
                                                       2   FISH & RICHARDSON P.C.
                                                       3
                                                           By: /s/ Lance E. Wyatt, Jr.
                                                       4
                                                              Neil J. McNabnay
                                                       5      (pro hac vice application pending)
                                                              mcnabnay@fr.com
                                                       6      Ricardo J. Bonilla
                                                              (pro hac vice)
                                                       7      rbonilla@fr.com
                                                              Lance E. Wyatt, Jr.
                                                       8      (pro hac vice)
                                                              wyatt@fr.com
                                                       9      1717 Main Street, Suite 5000
                                                              Dallas, TX 75201
                                                      10      Tel. 214.747.5070
                                                              Fax: 214.747.2091
                                                      11
                                                              SNELL & WILMER L.L.P.
                                                      12      Patrick Byrne
                                                              Nevada Bar No. 7636
             3883 Howard Hughes Parkway, Suite 1100




                                                              pbyrne@swlaw.com
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                              3883 Howard Hughes Parkway, Suite
                                                              1100
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                              Las Vegas, Nevada 89168
                               L.L.P.




                                                      15      Tel. 702.784.5200
                                                              Attorneys for Defendants
                                                      16      Golden Nugget, LLC and Landry’s, LLC

                                                      17
                                                                                                   ORDER
                                                      18

                                                      19                IT IS SO ORDERED:

                                                      20

                                                      21
                                                                        UNITED STATES MAGISTRATE JUDGE
                                                      22

                                                      23                DATED: January 9, 2019

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                     -4-
